Exhibit 10.1

CONSULTING AGREEMENT


This Consulting Agreement ("Agreement") is made and entered into effective as of
February 1st, 2008 by GLOBAL GREEN SOLUTIONS INC., a Nevada corporation
("Corporation"), and WINDSTONE FINANCIAL CORP., a British Columbia corporation
(the “Consultant”)

WHEREAS, the Corporation desires to retain the services of a corporate
consultant and the services of its designated representative and the Consultant
has agreed to accept such appointment on the terms and conditions herein
contained:

NOW THEREFORE, IT IS AGREED AS FOLLOWS:

Section 1-Duties.

The Consultant agrees to the appointment hereunder and during the term of this
Agreement, the Consultant agrees to appoint its sole shareholder, Elden Schorn,
to serve the Corporation as its Chairman of the Board and Director. The
Consultant’s designated representative shall provide such Executive and other
services as are customarily associated with or incidental to the Chairman of the
Board position and the representative shall perform such other duties and
responsibilities for the Corporation as the Corporation may reasonably require,
consistent with such position. The services to be provided by the Consultant and
its designated representative shall be provided from the corporations head
office or chief place of business located at Suite 1010-789 West Pender Street
Vancouver, Province of British Columbia. The Consultant shall ensure that a
substantial amount of time is devoted to the business and affairs of the
Corporation.

Section 2-Term of Appointment and Termination

2.1 Definitions. For the purposes of this Agreement the following terms shall
have the following meanings: 2.1.1 "Termination For Cause" shall mean
termination by the Corporation of the Consultant’s engagement by reason of any
representative or designated appointee of the Consultant engaging in acts of
willful dishonesty towards, fraud upon, or deliberate injury or attempted injury
to the Corporation.

2.1.2 "Termination Other Than For Cause" shall mean termination by the
Corporation of the Consultant’s engagement by the Corporation (other than in a
Termination for Cause) and shall include constructive termination by reason of a
material breach of this Agreement by the Corporation, such constructive
termination to be effective upon notice from the Consultant to the Corporation
of such constructive termination.

2.1.3 "Voluntary Termination" shall mean termination by the Consultant of its
engagement other than (i) constructive termination as described herein, (ii)
"Termination Upon a Change in Control," and (iii) termination by reason of the
death or disability of the Consultant’s representative as described herein.

 

CONSULTING AGREEMENT
Page 1

--------------------------------------------------------------------------------


2.1.4 "Termination Upon a Change in Control" shall mean a termination by the
Consultant of the Consultant’s engagement with the Corporation within 120 days
following a "Change in Control."

2.1.5 "Change in Control" shall mean (i) the time that the Corporation first
determines that any person and all other persons who constitute a group (within
the meaning of § 13(d)(3) of the Securities Exchange Act of 1934 ("Exchange
Act")) have acquired direct or indirect beneficial ownership (within the meaning
of Rule 13d-3 under the Exchange Act) of twenty percent (20%) or more of the
Corporation's outstanding securities, unless a majority of the "Continuing
Directors" approve the acquisition not later than ten (10) business days after
the Corporation makes that determination, or (ii) the first day on which a
majority of the members of the Corporation's board of directors are not
"Continuing Directors."

2.1.6 "Continuing Directors" shall mean, as of any date of determination, any
member of the Corporation's board of directors who (i) was a member of that
board of directors on the date of commencement of this Agreement, or (ii) was
nominated for election or elected to the Corporation's board of directors with
the affirmative vote of the greater of a majority of the Continuing Directors
who were members of the Corporation's board of directors at the time of such
nomination or election.

2.2 Initial Term. The term of engagement of the Consultant by the Corporation
shall be for a period of 48 months beginning with the Effective Date ("Initial
Term"), unless terminated earlier pursuant to this Agreement. At any time prior
to the expiration of the Initial Term, the Corporation and the Consultant may by
mutual written agreement extend the Consultant’s engagement under the terms of
this Agreement for such additional period as may be agreed.

2.3 Termination For Cause. Termination For Cause may be effected by the
Corporation at any time during the term of this Agreement and shall be effected
by written notification to the Consultant and its representatives.

2.4 Termination Other Than For Cause. Notwithstanding anything else in this
Agreement, the Corporation may effect a Termination Other Than For Cause at any
time upon giving written notice to the Consultant of such termination. Upon any
Termination Other Than For Cause, the Consultant and its designated
representative shall promptly be paid all accrued salary, bonus compensation to
the extent earned, vested deferred compensation (other than pension plan or
profit sharing plan benefits which will be paid in accordance with the
applicable plan), any benefits under any plans of the Corporation in which the
Consultant or its designated representative is a participant to the full extent
of the Consultant’s rights under such plans (including accelerated vesting, if
any, of awards granted to the Consultant under the Corporation's stock option
plan) and any appropriate business expenses incurred by the Consultant in
connection with its duties hereunder, all to the date of termination, and all
Severance Compensation provided, but no other compensation or reimbursement of
any kind.

2.5 Voluntary Termination. In the event of a Voluntary Termination, the
Corporation shall promptly pay all accrued salary, bonus compensation to the
extent earned, vested deferred compensation (other than pension plan or profit
sharing plan benefits which will be paid in accordance with the applicable
plan), any benefits under any plans of the Corporation in which the Consultant
or its designated representative is a participant to the full extent of the
Consultant's rights under such plans and any appropriate business expenses
incurred by the Consultant or its designated representative in connection with
their respective duties hereunder,


CONSULTING AGREEMENT
Page 2

--------------------------------------------------------------------------------


all to the date of termination, but no other compensation or reimbursement of
any kind, including without limitation, Severance Compensation.

2.6 Termination Upon a Change in Control. In the event of a Termination Upon a
Change in Control, the Consultant and its designated representative shall
immediately be paid all accrued salary, bonus compensation to the extent earned,
vested deferred compensation (other than pension plan or profit sharing plan
benefits which will be paid in accordance with the applicable plan), any
benefits under any plans of the Corporation in which the Consultant is a
participant to the full extent of the Consultant's rights under such plans
(including accelerated vesting, if any, of any awards granted to the Consultant
under the Corporation's Stock Option Plan) and any appropriate business expenses
incurred by the Consultant in connection with its duties hereunder, all to the
date of termination, and all Severance Compensation, but no other compensation
or reimbursement of any kind.

2.7 Notice of Termination. The Corporation may effect a termination of this
Agreement pursuant to the provisions of this Section upon giving thirty (30)
days' written notice to the Consultant of such termination. The Consultant may
effect a termination of this Agreement pursuant to the provisions of this
Section upon giving thirty (30) days' written notice to the Corporation of such
termination.

Section 3-Compensation

3.1 Annual Base. As payment for the services to be rendered by the Consultant as
provided in Section 1 and subject to the terms and conditions of Section 2, the
Corporation agrees to pay to the Consultant a "Base Compensation" of US$30,000
per annum payable in equal monthly installments of $2,500 each, in arrears
commencing February, 2008 irrespective of the date of execution of this
Agreement, plus applicable GST.

3.2. Automobile Allowance. For the term of this Agreement and any extensions
thereof the Corporation will reimburse the Consultant for mileage accumulated
upon its motor vehicle while being used for corporate matters

3.3 Reimbursement for Expenses. During the term of this Agreement, the
Corporation shall reimburse the Consultant for reasonable and properly
documented out-of-pocket business and/or entertainment expenses incurred by the
Consultant in connection with its duties under this Agreement.

Section 4 - Severance Compensation.

4.1 Severance Compensation in the Event of a Termination Upon a Change in
Control. In the event the Consultant's employment is terminated in a Termination
Upon a Change in Control, the Consultant shall be paid as severance compensation
("Severance Compensation") his Base Salary (at the rate payable at the time of
such termination), for a period of twelve (12) months from the date of such
termination. Notwithstanding anything in this Section to the contrary, the
Consultant may in the Consultant's sole discretion, by delivery of a notice to
the Corporation within thirty (30) days following a Termination Upon a Change in
Control, elect to receive from the Corporation a lump sum Severance Compensation
payment by bank cashier's check equal to the present value (using a discount
factor of 8%) of the flow of cash payments that would otherwise be paid to the
Consultant pursuant to this Section. The Consultant shall also be entitled to an
accelerated vesting of any awards granted to the Consultant under the
Corporation's


CONSULTING AGREEMENT
Page 3

--------------------------------------------------------------------------------


Stock Option Plan to the extent provided in the stock option agreement entered
into at the time of grant. The Consultant shall continue to enjoy any benefits
under any plans of the Corporation in which the Consultant is a participant to
the full extent of the Consultant's rights under such plans, including any
perquisites provided under this Agreement, though the remaining term of this
Agreement.

4.2 Severance Compensation in the Event of a Termination Other Than for Cause.
In the event the Consultant's employment is terminated in a Termination Other
Than for Cause, the Consultant shall be paid as Severance Compensation his Base
Salary (at the rate payable at the time of such termination), for a period of
twelve (12) months from the date of such termination, on the dates specified in
Section 3.1.

4.3 Limit on Aggregate Compensation Upon a Change in Control. Notwithstanding
anything else in this Agreement, solely in the event of a Termination Upon a
Change in Control, the amount of Severance Compensation paid to the Consultant,
but exclusive of any payments to the Consultant in respect of any stock options
then held by the Consultant (or any compensation deemed to be received by the
Consultant in connection with the exercise of any stock options at any time) or
by virtue of the Consultant's exercise of a Limited Right under the Option Plan
upon a Change in Control, shall not include any amount that the Corporation is
prohibited from deducting for federal income tax purposes by virtue of § 280G of
the Internal Revenue Code or any successor provision.

Section 6 - Payment Obligations.

The Corporation's obligation to pay the Consultant the compensation and to make
the arrangements provided herein shall be unconditional, and the Consultant
shall have no obligation whatsoever to mitigate damages hereunder. If litigation
after a Change in Control shall be brought to enforce or interpret any provision
contained herein, the Corporation, to the extent permitted by applicable law and
the Corporations' articles of incorporation and bylaws, hereby indemnifies and
will pay the Consultant for the Consultant's reasonable attorneys' fees and
disbursements incurred in such litigation.

Section 7 - Confidentiality.

The Consultant agrees that all confidential and proprietary information relating
to the Corporation's business shall be kept and treated as confidential both
during and after the term of this Agreement, except as may be permitted in
writing by the Corporation's board of directors or as such information is within
the public domain or comes within the public domain without any breach of this
Agreement.

Section 8 - Indemnification.

The Corporation shall indemnify the Consultant at all times during and after the
term of this Agreement to the maximum extent permitted under Nevada Business
Corporation Act or any successor provision thereof and any other applicable
state law, and shall pay the Consultant's expenses in defending any civil or
criminal action, suit, or proceeding in advance of the final disposition of such
action, suit or proceeding, to the maximum extent permitted under such
applicable state laws.

 

CONSULTING AGREEMENT
Page 4

--------------------------------------------------------------------------------


Section 9 - Notices.

Notice under this Agreement shall be in writing and shall be effective when
actually delivered. If mailed, notice shall be deemed effective 48 hours after
mailing as registered or certified mail, postage prepaid, directed to the other
party at the address set forth below or such other address as the party may
indicate by written notice to the other:

Section 10 - Time.

Time is of the essence of this Agreement.

Section 11 - No Release.

Both parties agree that the termination of this Agreement or the expiration of
the term of this Agreement shall not release either party from any obligations
under Sections this Agreement.

Section 12 - Survival.

Any of the terms and covenants contained in this Agreement which require the
performance of either party after Termination shall survive such Termination.

Section 13 - Waiver.

Failure of either party at any time to require performance of any provision of
this Agreement shall not limit the party's right to enforce the provision, nor
shall any waiver of any breach of any provision be a waiver of any succeeding
breach of any provision or a waiver of the provision itself for any other
provision.

Section 14 - Assignment.

Except as otherwise provided within this Agreement, neither party hereto may
transfer or assign this Agreement without prior written consent of the other
party.

Section 15 - Law Governing.

This Agreement shall be governed by and construed in accordance with the laws of
the State of Nevada.

Section 16 - Attorney Fees.

In the event a suit or action is brought by any party under this Agreement to
enforce any of its terms, or in any appeal therefrom, it is agreed that the
prevailing party shall be entitled to reasonable attorneys fees to be fixed by
the trial court and/or appellate court.

Section 17 - Presumption.

This Agreement or any section thereof shall not be construed against any party
due to the fact that said Agreement or any section thereof was drafted by said
party.

 


CONSULTING AGREEMENT
Page 5

--------------------------------------------------------------------------------


Section 18 - Computation of Time.

In computing any period of time pursuant to this Agreement, the day of the act,
event or default from which the designated period of time begins to run shall be
included, unless it is a Saturday, Sunday or a legal holiday, in which event the
period shall begin to run on the next day which is not a Saturday, Sunday or a
legal holiday, in which event the period shall run until the end of the next day
thereafter which is not a Saturday, Sunday or legal holiday.

Section 19 - Titles and Captions.

All articles, sections and paragraph titles or captions contained in this
Agreement are for convenience only and shall not be deemed part of the context
nor affect the interpretation of this Agreement.

Section 20 - Pronouns and Plurals.

All pronouns and any variations thereof shall be deemed to refer to the
masculine, feminine, neuter, singular or plural as the identity of the Person or
Persons may require.

Section 21 - Entire Agreement.

This Agreement contains the entire understanding between and among the parties
and supersedes any prior understandings and agreements among them respecting the
subject matter of this Agreement.

Section 22 - Prior Agreements.

This document is the entire, final and complete agreement of the parties and
supersedes and replaces all prior or existing written and oral agreements.

Section 23 - Agreement Binding.

This Agreement shall be binding upon the heirs, executors, administrators,
successors and assigns of the parties hereto.

Section 24 - Savings Clause.

If any provision of this Agreement, or the application of such provision to any
person or circumstance, shall be held invalid, the remainder of this Agreement,
or the application of such provision to persons or circumstances other than
those as to which it is held invalid, shall not be affected thereby.

Section 25 - Separate Counsel.

The parties acknowledge that Consultant has not been represented in this
transaction by counsel and the Company has been represented by Conrad C. Lysiak,
Attorney and Counselor at Law.

 

 

CONSULTING AGREEMENT
Page 6

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement, the 17th day of
October, 2008.

 

GLOBAL GREEN SOLUTIONS INC.


By: R. M. BAKER

Title: Secretary/Director

Attest:

[Seal]

WINDSTONE FINANCIAL CORP.


By: M. ELDEN SCHORN

Title: President

Attest:

[Seal]

 

 

 

 

 

 

 

 

CONSULTING AGREEMENT
Page 7

--------------------------------------------------------------------------------